 
Exhibit 10.2

LEASE FOR PREMISES AT
SANTA FE BUSINESS INCUBATOR, INC.
Santa Fe, New Mexico
Office Space


THIS LEASE is made at Santa Fe, New Mexico this 19th day of January 2010, by and
between Santa Fe Business Incubator, Inc., a New Mexico no1nprofit corporation
(“Landlord”), and Quantum Solar Power Corp. (“Tenant”).


WITNESSETH:
That in consideration of the mutual promises, covenants, conditions, and terms
to be kept and performed, it is agreed between the parties hereto as follows:


 
1.   Business Assistance Program

The Landlord and Tenant understand that Landlord desires to assist and encourage
Tenant’s business by providing certain extraordinary business assistance
services in addition to the Lease of the Premises.  These services are described
in the materials provided to Tenant prior to the time of Tenant’s acceptance of
this Lease, which materials (as may be amended from time to time by Landlord)
are incorporated into this Lease by reference.  In addition, Tenant has
received, prior to the execution of this Lease, materials regarding eligibility
and hiring practices and employment and financial reporting requirements.  The
parties agree that no default, defect, or omission by Landlord in the providing
and performance of such services shall be deemed to be a default by Landlord
under this Lease.


 
2.   Description

Landlord leases to Tenant, and Tenant shall pay rent for the Premises identified
as office space C09 (“Premises”), at 3900 Paseo del Sol, Santa Fe, New Mexico.


 
3.   Term

Tenant shall lease the Premises for a term of one (1) year commencing the 1st
day of February 2010, and ending on the 31st day of January 2011.  Landlord and
Tenant shall each have the right to terminate this Lease upon giving the other
at least thirty (30) days written notice of their intent to terminate, such
termination to be at the end of such thirty (30) day period or at such later
date as is indicated in the notice to terminate, but not prior to the end of one
complete billing cycle.


 
4.   Rent / Additional Rent / Utilities

For the Premises and Term set forth above, the Tenant agrees to pay a total rent
of Eight Thousand Four Hundred and no/100 Dollars ($8,400.00). Rent to be paid
in equal monthly installments of Seven Hundred and no/100 Dollars ($700.00) in
advance on the first day of each calendar month.  In the event possession is
taken on a date other than the first day of the month, the rent shall be
pro-rated for the period between the date of possession and the first of the
next calendar month in order to place the rental payments on the foregoing
schedule.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
Tenant agrees to pay any and all charges incurred under separate agreement or
otherwise for services furnished by Landlord as well as any other amounts due
Landlord as additional rent which shall be paid along with the monthly
installment of rent.


Subject to the provisions in Section 1 and the materials relating to
extraordinary utilities and trash removal, the rent in the office space shall
include the following: real property taxes and assessments, gas, water, and
electricity.


 
5.   Insurance Costs of Lessor

Tenant shall pay, as additional rent, any increase in premiums for insurance
against direct loss that may be charged during the term of this Lease on the
amount of insurance now carried by the Landlord on the Premises and on the
improvements situated on the Premises resulting from the business carried on
therein by the Tenant or from the character of its occupancy, even if the
Landlord has consented thereto.


 
6.   Security Deposit

As additional security for the faithful performance of its obligations
hereunder, Tenant shall pay to Landlord the sum of Seven Hundred and no/100
Dollars ($700.00). Unless otherwise agreed by landlord and tenant in advance, in
writing, Tenant shall pay the security deposit in one payment on or before the
1st day of February 2010.  The security deposit may be applied by Landlord for
the purpose of curing any default or defaults of Tenant under this Lease, in
which event Tenant shall replenish said deposit in full by promptly paying to
Landlord the amount so applied.  If Tenant has not defaulted or Landlord has
applied the deposit to cure a default and Tenant has replenished same, then the
deposit, or such applicable portion thereof, shall be repaid in Cash to Tenant
promptly after the termination of this Lease.  The deposit shall not be deemed
an advance payment of rent or a measure of Landlord’s damages for and default by
Tenant. No interest shall be paid on Tenant’s security deposit.


 
7.   Late Charges

Tenant agrees to pay a surcharge of fifteen percent (15%) on any amount ten (10)
or more days past due, and a surcharge of twenty-five percent (25%) on any
amount fifteen (15) or more days past due. All payments received shall be first
applied to any past due amounts and then to current charges.  No payment by
Tenant or acceptance by Landlord of a lesser amount than the basic rent,
additional rent, or other payments to Landlord due hereunder shall be deemed to
be other than part payment of the full amount due.  Landlord may accept such
part payment without prejudice to Landlord’s right to recover the balance due
and payable or to pursue any other remedy provided in this Lease.


 
8.   Place of Payment

Any payment due from the Tenant to the Landlord under this Lease shall be made
the Landlord’s office at 3900 Paseo del Sol, Santa Fe, New Mexico, or at such
other place the Landlord designates from time to time in writing.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 


 
9.   Holding Over

In the event that Tenant holds over after expiration of this Lease without a
written agreement between the parties to renew, extend, or otherwise renegotiate
the leasehold such holding over shall be construed as a month-to-month tenancy
on the terms and conditions, so far as applicable, of this Lease.


 
10.   Condition of Premises at Time of Leasing

The Tenant acknowledges that it has examined the Premises prior to the making of
this Lease and knows its condition, and that no representations as to its
conditions or state of repair has been made by the Landlord or its agents that
are not expressed in this Lease.  The Tenant hereby accepts the Premises in its
present condition at the date of the execution of this Lease.


 
11.   Delay in Obtaining Possession

If the Tenant cannot take possession of the Premises at the time provided above
because the Premises are not ready, or because another tenant is holding over,
or because of any cause beyond the control of the Landlord, the Landlord shall
not be liable in damages to the Tenant; but rent shall fully abate during the
period of any such delay. Landlord shall not be liable for failure to deliver
the Premises to Tenant on the beginning date of this Lease for reasons beyond
the Landlord’s control.


 
12.   Use and Occupancy

The Premises shall be used during the term of this Lease for the business of
Tenant described as Quantum Solar Power Corp. and for no other purpose.  The
Premises shall not be used, occupied, or kept in violation of any law, municipal
ordinance, or regulation.


 
13.   Unlawful or Dangerous Activity

Tenant shall neither use nor occupy the demised Premises or any part thereof for
any unlawful, disreputable, or ultrahazardous business purpose, nor operate or
conduct business in a manner constituting a nuisance of any kind.  Tenant shall
immediately, on discovery of any unlawful, disreputable, or ultrahazardous use,
take action to halt such activity.  Tenant agrees to comply with all applicable
laws, ordinances, and regulations of the City of Santa Fe, the State of New
Mexico, and the United States Government,  and to conform to all reasonable
rules and regulations which Landlord may establish; not to damage any part of
the premises; and not to permit any employee, agent, customer, or visitor to be
in violation of any obligation of Tenant under this Lease.


 
14.   Care of Premises

The Tenant shall not perform any act or carry on any practices that may injure
the Building or be a nuisance to other tenants in the Building and shall keep
the Premises clean and free from rubbish and dirt at all times.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
 
15.   Casualty

Subject to the conditions set forth in Section 15, if the Premises are damaged
or destroyed, in whole or in part, during the Term of this Lease, the Landlord
shall repair and restore them to good and tenable condition with reasonable
dispatch.  If the Premises are untenable in whole, the rent shall abate in full
until they are restored to good and tenable condition.  If the premises are
untenable in part, rent shall abate pro rata until they are restored to good and
tenable condition.  Provided that:
 
(A)
If delay in repair or restoration is caused by the Tenant failing to adjust its
own insurance or to remove its damaged goods, wares, equipment, or other
property within a reasonable time, the rent shall not abate during the period of
such delay;

 
(B)
If casualty damage is caused by the negligent or willful acts of the Tenant, its
agents or employees, there shall be no rent abatement;

(C)  
If during the time of repair, the Tenant uses a portion of the Premises for
storage, Tenant shall be liable for a reasonable storage fee;

(D)  
In the event the Premises or the Building are destroyed to the extent of more
than one-half its value, the Landlord may terminate the Lease by a written
notice to Tenant.



 
16.   Loss Caused by Other Tenants

The Landlord shall not be liable to the Tenant for damages occasioned by the
acts or omissions of persons occupying adjoining Premises or any part of its
Building of which the Premises are a part, or for any loss or damage resulting
to the Tenant of its property from bursting, stoppage, or leaking of water, gas,
or sewer pipes.


 
17.   Insurance to be Obtained by Tenant

The Tenant shall carry the following minimum amounts of insurance during the
life of this Lease with the Landlord listed as additional insured:
 
(A)
Comprehensive General Liability insurance issued by a reputable insurance
company licensed to do business in New Mexico for bodily injuries, including
those resulting in death, and property damage in an amount not less than a
combined single limit of Three Hundred Thousand Dollars ($ 300,000), and an
additional Fifty Thousand Dollars ($50,000) for Fire Legal Liability.

 
(B)
At the sole discretion of the Tenant, insurance for all contents, and Tenant’s
trade fixtures, machinery, equipment, furniture, furnishings, and inventory in
the leased Premises. Tenant must be advised the Landlord is not responsible for
loss of business contents or business income of the Tenant.

 
(C)
Insurance for any leasehold improvements made by Tenant upon the Premises
against all risks of direct physical loss, including water pipe and sprinkler
breakage and damage.  The insurance coverage shall be for not less than One
Hundred Percent (100%) of the then current full replacement cost of such
improvements with all proceeds of insurance payable to Landlord provided,
however, that such proceeds shall be used to restore the improvements.



The insurance shall be in companies and in form, substance, and amount (where
not stated above) satisfactory to the Landlord.  The insurance shall not be
subject to cancellation except after at least thirty (30) days prior written
notice to the Landlord.  Certificate of insurance together with satisfactory
evidence of payment of the premiums thereon, shall be deposited with Landlord at
the commencement date of this Lease and renewals thereof not less than thirty
(30) days prior to the end of the term of such coverage.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 


Should Landlord receive notice of cancellation of said insurance, it shall
notify the Tenant to cease operations immediately and not to start again until
Landlord receives new copies evidencing that insurance describe above is in full
force and effect.


 
18.   Indemnification

The Tenant shall indemnify and save the Landlord, and the President of Santa Fe
Business Incubator, Inc. harmless from all claims or liabilities of any type of
nature or any person, firm, or corporation, including any agents or employees of
the Tenant, arising in any manner from the Tenant’s performance of operations
and business covered by this Lease.


Landlord shall not be liable to the Tenant, or to any other person, for any
damage to any person or property caused by act, omission or neglect of
Tenant.  Tenant agrees to indemnify or hold Landlord harmless from any such
liability or claim of liability against Landlord, including attorney’s fees.


 
19.   Repairs and Alterations by Tenant

Tenant shall, at its own expense, keep the Premises in good repair, and will, at
the expiration of this Lease, deliver the Premises to the Landlord in like
condition as when taken, reasonable use and wear thereof and damage by the
elements excepted.  The Tenant shall not make any alterations, additions, or
improvements to the Premises without the Landlord’s prior written consent.  All
alterations, additions, and improvements made by either party upon the Premises
during the Term hereof, except movable office furniture and trade fixtures put
in at Tenant’s expense, shall become property of the Landlord at the expiration
of the Term.  Tenant covenants to pay as they become due all just claims for
labor and materials used in making any such additions, alterations, or
improvements and to indemnify and save Landlord and the Premises harmless of and
from all costs, expenses, and damages, including reasonable attorney’s fees and
costs of suit arising out of or connected with any statutory or other liens
against the Premises, the Building, or the Property for or on account of such
labor and materials.


Tenant covenants both for itself and its servants, agents, and employees, to
observe and keep all necessary rules and regulations of the Building which
affect said Premises and will at its own cost and expense make any and all
necessary alterations or changes in the Premises which may be necessary because
of any act of the Tenant, its servants, agents, and employees, in violation of
any law, ordinance, rule or regulation of any city, state, or government
body.  Upon the failure of the Tenant to make or proceed to make, any such
changes or alterations within thirty (30) days after being required to by any
other rule, regulation, or ordinance above referred to within ten (10) days of
the receipt of said order or notice, then Landlord may enter the Premises at its
option and do and perform said alterations or make such changes at the cost and
expense of the Tenant, which said expense shall be deemed as rent and added to
the next monthly installment of rent then accruing and be collectible as such.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
 
20.   Access to Premises and Common Areas

Landlord may enter the Premises at any reasonable time for any reasonable
purpose.  If the Landlord deems any repair necessary for which the Tenant is
responsible, Landlord may demand that the Tenant perform the repair.  If Tenant
refuses or neglects to make the repair in a reasonable time, the Landlord may
make the repair and charge the Tenant in accordance with Section 6.  The
Landlord may enter the premises at reasonable times to install or repair pipes,
wires, or other appliances or to make any repair the Landlord deems essential to
the use and occupancy of the other parts of the Building.  Landlord shall give
reasonable advance notice to Tenant of its intention to make non-emergency
repairs.


In addition to the Premises, the Tenant shall have a non-exclusive right to
access to such common areas as Landlord determines to be necessary to the use of
the Premises as appropriate.


 
21.   Advertising Displays

No sign or advertising shall be displayed upon the Premises unless approved in
writing by the Landlord.


 
22.   Nondiscrimination

The Tenant agrees not to discriminate against any client, employee, or applicant
for employment or for services because of race, creed, color, national origin,
sex, sexual orientation, or age, with regard to, but not limited to, the
following: employment upgrading; demotion or transfer, recruitment or
recruitment advertising; layoffs or termination; rates of pay or other forms of
compensation; selection for training; rendition of services.


 
23.   Assignment

The Tenant shall not assign, transfer, or mortgage this lease or sublet the
Premises in whole or in part without the Landlord’s prior written consent.  Any
assignment or subletting shall not relieve Tenant of any of its obligations
under this lease.


 
24.   Trash Service

Landlord agrees to provide at its cost a suitable trash receptacle and regularly
scheduled pick-up sufficient to service Tenant in order to prevent the unsightly
accumulation of trash and other debris.  Tenant shall be responsible for trash
collection charges that exceed a normal service minimum Charge.  Tenant will
dispose of all hazardous waste according to local laws and ordinances.


 
25.   Default

It is expressly understood and agreed that if the rents above, or any part
thereof, shall be in arrears, or if default shall be made in any of the
covenants of agreements herein contained to be kept by Tenant, Landlord may, at
Landlord’s election, give Tenant ten (10) days written notice of Landlord’s
intent to terminate said Lease; provided however, that during said ten (10) day
period, Tenant may correct defaults as set forth in said notice and avoid
forfeiture thereof.


 
 
-6-

--------------------------------------------------------------------------------

 
 
 
Upon termination of this Lease pursuant to the preceding paragraph, Tenant shall
peacefully surrender the premises to Landlord, and Landlord may upon such
termination or at any time after such termination, without further notice, rent
the Premises. If Tenant fails to peacefully surrender the Premises, the Landlord
may repossess it by force, summary proceedings, ejectment, or otherwise and may
dispossess Tenant and remove Tenant and all other persons and property from the
Premises.  At any time after such termination, Landlord may relet the Premises
or any part thereof in the name of Landlord or otherwise for such term (which
may be greater or lesser than the period which would otherwise have constituted
the balance of the term of this Lease) and on such conditions (which may include
concessions or free rent) as Landlord, in Landlord’s discretion may determine
and may collect and receive the rents therefor.  Landlord shall in no way be
responsible for or liable for any failure to relet the Premises or any part
thereof or for any failure to collect any rent due upon such reletting.


No such termination of this Lease shall relieve Tenant of Tenant’s liability and
obligations under this Lease, and such liability and obligations shall survive
any such termination.  In the event of any such termination, whether or not the
Premises or any part thereof shall have been relet, Tenant shall pay to Landlord
the rent required to be paid up by Tenant up to the time of such termination,
and thereafter, Tenant, until the end of what would have been the term of this
Lease in the absence of such termination shall be liable to Landlord for, and
shall pay to Landlord as and for liquidated and agreed damages for Tenant’s
default;
 
(A)
The equivalent of the amount of rent which would be payable under this Lease by
Tenant if this Lease were still in full force and effect, Less

(B)  
The net proceeds of any reletting effected pursuant to the provisions of the
preceding subparagraph, after deducting all of Landlord’s reasonable expenses in
connection with such reletting, including, but not limited to, all repossession
costs, brokerage commissions, legal expenses, attorneys’ fees, alteration costs
and expenses of preparation for such reletting.



 
26.   Landlord’s Lien for Rent

Tenant hereby grants a lien to Landlord on Tenant’s interest in all
improvements, fixtures, or personal property, including inventory on the
Premises.  In the event Tenant fails to cure a default under this Lease, Tenant
authorizes Landlord to take possession of the property free and clear of
Tenant’s interest therein.


 
27.   Cumulative Remedies

Remedies, rights, and benefits of this Lease are cumulative and shall not be
exclusive of any other remedy, right, or benefit contained herein or of any
remedy, right, or benefit allowed by law.


  
28.   Jurisdiction and Attorney’s Fees

The prevailing party is entitled to any and all attorney fees or other costs
incurred in enforcing the provisions set forth in this Lease.  This paragraph
shall also apply to any court action or appeals therefrom.
 
 
 
-7-

--------------------------------------------------------------------------------

 

 
 
29.   Waiver

One of more waivers by the Landlord or Tenant of any of this Lease’s provisions
shall not be construed as a waiver of a further breach of the same provision.


 
30.   Bankruptcy and Insolvency

The Landlord may cancel this Lease in the event that the estate created hereby
is taken in execution or by other process of law; or, if the Tenant is declared
bankrupt or insolvent according to law; or if any receiver is appointed for the
business and property of the Tenant; or if any assignment is made of the
Tenant’s property for the benefit of creditors.


 
31.   Rules and Regulations

Tenant, its agents, employees, and invitees will use the common areas of the
Building (reception area, conference rooms, halls, steps, passageways, toilet
rooms, delivery area, parking area, and so forth) subject to rules as the
Landlord may make from time to time for the general safety and convenience of
the occupants and tenants of the Building.


 
32.   Substitute Space

It is understood that Landlord may substitute space within the Building of
similar quality for the Premises leased to the tenant.  Landlord shall be
responsible for all expenses in moving Tenant to the new Premises.


 
33.   Quiet Enjoyment

Upon performing the foregoing covenants, the Landlord agrees that the Tenant
shall and may peaceably and quietly have, hold, and enjoy the Premises of the
Term herein.


 
34.   Partial Validity

If any provision of this Lease shall be invalid, the remainder of this Lease
shall not be affected thereby.
 
35.   Notice

Whenever this Lease requires notice to be served on Landlord or Tenant, notice
shall be effective the day after mailing, and shall be sufficient if mailed by
first-class mail with postage fully paid, to the following address:




Tenant:                                                                           Landlord:
Quantum Solar Power Corp                                         Santa Fe
Business Incubator
3900 Paseo del Sol                                                        3900
Paseo del Sol
Santa Fe, New Mexico 87507                                       Santa Fe, New
Mexico 87507


 
36.   Amendments and Modifications

Except for the provisions in Section 1 relating to the Business Assistance
Program, Landlord and Tenant agree that this Lease contains the entire
agreement, express or implied, of the parties hereto.  There shall be no
amendments or modifications to this Lease, unless agreed to in writing, signed
by Landlord and Tenant.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 


 
37.   Binding Successors

This Lease is binding on the respective heirs, successors, representatives, and
assigns of the parties.
 
38.   Applicable Law

This Lease shall be constructed according to the laws of the State of New
Mexico.




IN WITNESS WHEREOF, the parties have signed this Lease in Santa Fe, New Mexico,
the day and year written below.


LANDLORD: Santa Fe Business Incubator, Inc.
TENANT: Quantum Solar Power Corp.

 

 Dated: 02/03/2010 Dated: 02/01/2010          By: MARIE LONGSERRE By:  DARYL
EHRMANTRAUT         Marie Longserre         Daryl Ehrmantraut         
President/CEO         CEO     


 
 
 
 
 
 
 

 

 
-9-

--------------------------------------------------------------------------------

 



DISCLAIMER


THIS AGREEMENT of understanding is prepared for the benefit of the INCUBATOR
PROGRAM, hereinafter referred to as “Program,” and Quantum Solar Power Corp.
hereinafter referred to as “Business,” both parties which desire to clearly
understand the relationship developed for the benefit of promoting and assisting
in this limited arrangement.


Program and Business are neither a partnership nor a venture of any description,
in fact or law, but rather are independent entities forming a voluntary
arrangement wherein Program is a general business advisor of Business.  Business
is under no compulsion or constraint to accept or implement the suggestions and
advisement of Program.


Business specifically acknowledges and agrees that Program has no liability,
past, present, or future, as to the final and ultimate decisions of Business,
nor is Business compelled in any fashion to accept the advisement and
suggestions of Program.


Program neither assumes nor authorizes Business to assume any liability of
behalf of Program or suggest to third parties, either expressly or implied, that
Program is in any way a principal, agent, or associated entity of Business, and
Business specifically acknowledges its responsibility for all decisions and
business matters related to its operation and control.


The Business shall indemnify and save the Program; the Landlord; the President
of the Santa Fe Business Incubator, Inc.; and any of the programs’ agents,
advisors, representatives, and employees harmless from all claims or liabilities
of any type of nature or any person, firm, or corporation, including any agents
or employees of the Business, arising in any manner from the Business’s
performance of operations and business covered by this Lease and this
disclaimer.


Program and Business agree herein to represent accurately the relationship
between Program and Business and to abide by these provisions.


Executed this 1 day of February, 2010, in Santa Fe, New Mexico.


Incubator Program
Business: Quantum Solar Power Corp.




     MARIE LONGSERRE DARYL EHRMANTRAUT  Marie Longserre Daryl Ehrmantraut 
 President/CEO CEO     


 
                                                                                                                             
                                                  
                                                             



 
-10-

--------------------------------------------------------------------------------

 
